Citation Nr: 1425324	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-27 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an effective date earlier than August 18, 2009, for the award of service connection for diabetes mellitus Type II with erectile dysfunction.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his representative submitted a claim of service connection for diabetes on March 27, 2009.  


CONCLUSION OF LAW

The criteria for an effective date of March 27, 2009, and no earlier, for service connection for diabetes mellitus have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is granting in full the effective date benefit sought on appeal, further discussion of the duties to notify or assist is not necessary.   

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  However, if a granted claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b). 

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 C.F.R. § 3.151(a).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

The Veteran is seeking an effective date earlier than August 18, 2009, for the grant of service connection for diabetes mellitus Type II with erectile dysfunction.  He and his representative argue that a claim for service connection was "mistakenly submitted" to the RO on March 27, 2009, under an incorrect claims file number.  

In a July 2009 memorandum, date-stamped as received at the RO on August 18, 2009, the Veteran's representative states that the Veteran's claim was submitted to the RO on March 27, 2009 under an incorrect file number.  The representative included the erroneous number and asked that "this claim is established with the correct file number and that the date of claim is 3/27/09."  The representative further asked that the RO determine whether the claims folder referred to by the incorrect file number includes this Veteran's pending claim.  Attached to the memorandum was an Application for Compensation and Pension, signed by the Veteran, dated March 23, 2009.  

In his substantive appeal, the Veteran argued that his representatives in both Erie, Pennsylvania and Pittsburgh, Pennsylvania have "copies [of this earlier March 2009 claim] to confirm the date."  

The August 18, 2009 effective date assigned by the RO is the date of receipt of the memorandum from the Veteran's representative and within that correspondence the representative specifically referred to the date of March 27, 2009 and the incorrect submission and essentially asked that the effective date of March 27, 2009 be preserved.  There is no indication that the RO attempted to locate the March 2009 claim within another claims folder or otherwise confirm that a claim was received prior to August 2009.  

The evidence of record includes the representative's July correspondence which specifically noted the earlier submission and included a copy of an application form signed by the Veteran in March 2009.  That statement however, shows that it was received by the RO in August 2009.  The only evidence of the earlier submission is the argument of the Veteran and his representative.  Those arguments have been consistent throughout the appeal and the Board finds it persuasive that the representative specifically referred to the March 2009 claim when submitting the claim again in August 2009. 

"When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant."  38 U.S.C.A. §  5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1991).  

Thus, affording the Veteran the benefit of the doubt, the Board finds that his claim was submitted on March 27, 2009 and assignment of an effective date of March 27, 2009 is warranted.  There is no basis for assigning an earlier date. 

ORDER

An effective date of March 27, 2009, and no earlier, for the grant of service connection for diabetes mellitus is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Regarding the claim seeking service connection for hypertension, the Veteran essentially claims this disorder is the result of his service-connected diabetes mellitus.  See June 2010 substantive appeal.  An October 2009 VA examination included the opinion that the hypertension was not caused by or a result of the Veteran's diabetes mellitus, but the examiner did not address the question of aggravation.  

Once VA undertakes the effort to provide an examination when developing a service connection claim it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the VA physician who conducted the October 2009 VA examination for an addendum opinion on whether the likely etiology of the Veteran's hypertension.  If the examiner is unavailable or determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination. 

Based on the review of the record, the examiner should answer the following questions:

(a)  Is it at least as likely as not that any currently identified hypertension is the result of active service or any incident therein, or, in the alternative, had its onset in service? 

(b)  Is it at least as likely as not that any diagnosed hypertension is caused by the Veteran's service-connected diabetes mellitus Type II?

(c)  Is it at least as likely as not that any diagnosed hypertension is aggravated by the Veteran's service-connected diabetes mellitus Type II?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension present (i.e., a baseline) before the onset of the aggravation. 

2.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied in any respect denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


